               So Ordered.

Dated: June 29th, 2020
 1
 2
 3
 4

 5
 6
 7
 8   METINER G. KIMEL - State Bar No. 21280
     KIMEL LAW OFFICES
 9   205 N. 40th Ave., Ste 205
     Yakima, WA 98908
10
     Telephone: (509) 452-1115
11   Attorney for the Debtor(s)
12                                      UNITED STATES BANKRUPTCY COURT

13                                       EASTERN DISTRICT OF WASHINGTON

14   In re: Sheila Vee Miranda                                          Case No. 20-01027
15                                                                      ORDER GRANTING MOTION FOR
                             Debtor.                                    ORDER EXTENDING THE AUTOMATIC
16
                                                                        STAY
17
18             The matter of the Debtor’s MOTION FOR ORDER EXTENDING THE AUTOMATIC
19   came before the court for hearing on June 11, 2020 after notice and opportunity for hearing.
20   Appearances for the Debtor and creditors are as indicated in the record.
21
               Based upon the Motion, all pleadings and papers and documents on file in the Chapter 13
22
     _7 case, and the arguments of the parties at the June 11, 2020 hearing, having
                                                                             _______________
                                                                                    found that proper
                                              _
23
      _____________________
      notice was provided of the motion, the Ccourt   now ORDERS:
24
25             1.        The motion [ECF No. 7] is granted. _;

26
                                                           /// End of Order ///
27
      In re Miranda; Case No. 20-01027                                                               Kimel Law Offices
28    Order Granting Motion to Extend the Automatic Stay                                       205 N. 40th Ave., Ste. 205
                                                                                                   Yakima, WA 98908
                                                                   1`
29
30    20-01027-WLH13                 Doc 46         Filed 06/29/20       Entered 06/29/20 14:53:37     Pg 1 of 2
 1           Presented by:
 2           /s/ Metiner G. Kimel
             Attorney for Debtor(s)
 3           Kimel Law Offices
             205 N. 40th Ave., Ste 205
 4           Yakima, Wa 98908
             (509) 452-1115
 5
       * Changes made by court
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
     In re Miranda; Case No. 20-01027                                                           Kimel Law Offices
28   Order Granting Motion to Extend the Automatic Stay                                   205 N. 40th Ave., Ste. 205
                                                                                              Yakima, WA 98908
                                                              2`
29
30   20-01027-WLH13                 Doc 46         Filed 06/29/20   Entered 06/29/20 14:53:37     Pg 2 of 2
